COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    ORDER ON MOTION

Appellate case name:        In the Interest of J. A. M., A Child

Appellate case number:      01-17-00981-CV

Trial court case number:    2016-03351J

Trial court:                314th District Court of Harris County

       This is an accelerated appeal from a judgment in a suit in which the termination of
the parent-child relationship is at issue (“parental termination case”) and both the
appellant, T.M., the mother of the child, J. A. M., and the father, V.M., have filed
separate notices of appeal. On the day the briefs were due, January 25, 2018, both
appellants filed unopposed extension requests. On January 26, 2018, the Clerk of this
Court granted the 15-day extension request filed by Donald M. Crane, counsel for the
father, V.M., until February 9, 2018. Juliane Crow, counsel for the mother, T.M.,
requested a 30-day extension until February 26, 2018.

      Appeals in parental termination cases are to be brought to final disposition within
180 days of the date the notice of appeal is filed, so far as reasonably possible. See TEX.
ST. JUD. ADMIN. R. 6.2(a) (West 2017). The first notice of appeal was timely filed on
December 20, 2017, in the trial court from the December 4, 2017 decree for termination,
by counsel for the father, V.M., setting the 180-day compliance deadline for June 18,
2018. See id.; TEX. R. APP. P. 26.1(b). The second notice of appeal was timely filed on
December 27, 2017, in the trial court within 14 of the first notice of appeal by counsel for
the mother, T.M., but the compliance deadline remains the same from the first notice.
See TEX. ST. JUD. ADMIN. R. 6.2(a); TEX. R. APP. P. 26.1(d).

       Appellant T.M.’s counsel contends that an extension is needed because, among
other reasons, during the past month she has appeared in over 30 hearings, including 8
parental termination trials, she has been needed to sit as a visiting associate judge half of
every workday, and both she and her family contracted the flu. See TEX. R. APP. P.
10.5(b)(1)(C), 38.6(d). Although appellant T.M.’s counsel’s motion is unopposed, the
accelerated schedule in parental termination cases requires greater compliance with
briefing deadlines and greater scrutiny of extension requests. See, e.g., TEX. R. APP. P.
28.4(b)(2) (stating that appellate court may grant extension of time to file record in
parental termination cases, but extensions must not exceed 30 days cumulatively, absent
extraordinary circumstances).

        Accordingly, appellant T.M.’s motion for an extension of time to file appellant’s
brief is GRANTED, in part, until February 15, 2018, but no further extensions will
be granted absent extraordinary circumstances. See TEX. R. APP. P. 28.4(b)(2),
38.6(d). If the appellant’s brief is not filed by February 15, 2018, this case may be
abated for the trial court to hold a hearing and appellant’s appointed counsel, Juliane
Crow, may be required to show cause why she should not be relieved of her duties after a
finding of good cause is rendered by the court on the record. See TEX. FAM. CODE ANN.
§ 107.016(2) (West 2017).

      It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                                             Acting for the Court

Date: January 26, 2018